

117 HJ 15 IH: Providing for congressional disapproval of the proposed foreign military sale to the Kingdom of Saudi Arabia of certain defense articles and services.
U.S. House of Representatives
2021-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 15IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2021Mr. Meeks (for himself, Mr. Connolly, Mr. Deutch, Mr. Lieu, Mr. Khanna, Ms. Lee of California, and Mr. McGovern) submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONProviding for congressional disapproval of the proposed foreign military sale to the Kingdom of Saudi Arabia of certain defense articles and services.That the following proposed foreign military sale to the Kingdom of Saudi Arabia is prohibited:(1)The transfer of the following defense articles, including defense services and technical data, described in Transmittal No. 20–13, submitted to Congress pursuant to section 36(b) of the Arms Export Control Act (22 U.S.C. 2776(b)): The proposed sale of 3,000 GBU–39/B Small Diameter Bomb I (SDB I), including containers; weapon support and support equipment; spare and repair parts; U.S. Government and contractor engineering, technical and logisitical support services; and other related elements of logistical and program support.